*868OPINION OF THE COURT
Appeal dismissed, without costs, for mootness. The constitutional questions which are the only issues the appellant now presents to this court were not raised or preserved in the trial court. There is therefore no basis for this court to exercise its discretion to retain the appeal despite the mootness, when the issues tendered are not within the scope of our review. Unlike the Appellate Division which may reach and decide issues which are not properly preserved, this court is limited to reviewing questions of law.